Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-7, 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang Ting et al.  (CN105188000A), hereinafter “Wang Ting” in view of Iijima (US 20030059606) and in view of Takahashi (US20110026757). 

As to Claim 1, Wang Ting teaches a speaker, comprising a vibration system including a speaker diaphragm( speaker diaphragm, page 1 “ Technical field” and a magnetic circuit system cooperating with the vibration system ( implicit feature of speakers having , wherein the speaker diaphragm comprises two surface layers compounded together and at least one intermediate layer positioned between the two surface layers, at least one of the surface layers comprises a thermoplastic polyester elastomer film layer, the at least one intermediate layer comprises an adhesive layer,  ( As shown in Fig. 1a and Fig. 1b, the speaker diaphragm of Fig. 1a includes a ball top 20 at a central position and a loop portion 10 at an edge position. The loop portion 10 is a single layer structure composed of a layer of thermoplastic polyester elastomer TPEE material layer 2; alternatively, the loop portion 10 is a composite structure in which at least one layer of thermoplastic polyester elastomer TPEE material layer 2 is compounded. Thermoplastic polyester elastomer (abbreviated as TPEE or TPC, referred to as TPEE in the present invention) is a block containing a polybutylene terephthalate PBT polyester hard segment and an aliphatic polyester or polyether soft segment. See at least page 4 of translation [0003]-[0004]). When the composite structure of the folded portion of the speaker diaphragm of the present invention has a three-layer structure, the three-layer structure comprises a layer of thermoplastic polyester elastomer TPEE material 2, a layer of glue 3 and a layer of plastic substrate 1; Wherein, the plastic substrate layer 1 comprises polyetheretherketone PEEK, polyarylate PAR, polyetherimide PEI, polyimide PI, polyphenylene sulfide PPS, polyethylene naphthalate PEN, poly pair One or more of ethylene phthalate PET, the adhesive layer 3 is an acrylic rubber or a silica gel. See at least Wang Ting on page 5, [0001]. Wang Ting does not explicitly teach: the speaker diaphragm has Young's modulus of 5-700 MPa.  However, the TPEE materials as taught by Wang Ting falls in the conventional range of the recited Young’s Modulus. Iijima in related field (Thermoplastic polyester elastomer, ), thus teaching the modulus falling within the range of 5-200MPa.It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to use the combination of TPEE materials having well-known Young’s modulus range to form a compound diaphragm structure that can be specifically designed to achieve required acoustic performance. Wang Ting in view of Iijima does not explicitly teach:  the speaker has amplitude of 0.25 mm-1 mm, and the speaker has F0 of 150-1500 Hz. However, the speaker amplitude and speaker resonant frequencies are well-known acoustic characteristics of the speaker that are specifically attained by changing the design parameters such as the material chosen for the speaker diaphragm such as a material with low Young’s modulus means the material is elastic and vice versa, the thickness of the material and composites used while designing the speaker diaphragm. Takahashi in related field (speaker diaphragm) teaches on [0057], [0058] by selecting the material having specific Young’s modulus and the thickness of the material, specific amplitude and resonant frequency (F0) is achieved accordingly and thus preferable acoustic characteristic of the speaker is achieved. For example, [0066] teaches The diaphragm 1 including base 11 that employs a polysulphone resin material may have comparatively greater internal loss (loss tangent) and comparatively smaller Young's modulus (storage amplitude of 0.25 mm-1 mm, and the speaker has F0 of 150-1500 Hz. However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to select a material or combination of one or more thermoplastic elastomer material as taught by the Wang Ting in view of Iijima having low Young’s modulus to lower the vibration amplitude of speaker diaphragm and thus low resonant frequency to reduce the distortion and noise. See at least [0057], [0058] and [0142].

As to Claim 2,  Wang Ting in view of Iijma in further view of Takahashi teaches the limitations of Claim 1, and regarding the following: wherein the speaker diaphragm has a thickness of 10-100 .mu.m, the thermoplastic polyester elastomer film layer has a thickness of 5-70 .mu.m, and the adhesive layer has a thickness of 1-40 .mu.m, Wang Ting on page 6 [0009] teaches the thickness of the single-layer speaker diaphragm in the present invention or the thickness of each composite layer of the speaker diaphragm of the composite structure can be specifically designed according to the acoustic performance of the product, provided that the production requirements are met. Wang Ting in view of Iijima does not explicitly teaches wherein the speaker diaphragm has a thickness of 10-100 .mu.m, the thermoplastic polyester elastomer film layer has a thickness of 5-70 .mu.m, and the adhesive layer has a thickness of 1-40 .mu.m. However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to design the thickness of elastomer films and each layer to achieve required acoustic performance.  
As to Claim 3,  Wang Ting in view of Iijma in further view of Takahashi teaches the limitations of Claim 1, but does not explicitly teach wherein the amplitude of the speaker diaphragm is 0.4 mm-0.6 mm. However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to select a material or combination of one or more thermoplastic elastomer material as taught by the Wang Ting in view of Iijima having low Young’s modulus to lower the vibration amplitude of speaker diaphragm and thus low resonant frequency to reduce the distortion and noise. See at least [0057], [0058] and [0142].
 
As to Claim 4,  Wang Ting in view of Iijma in further view of Takahashi  teaches the limitations of Claim 1, and wherein the thermoplastic polyester elastomer including a copolymer composed of a hard segment A of polyester and a soft segment B of polyether or aliphatic polyester, Iijima on [0094], [0096], [0098] and [00100] teaches varying mass percent of the soft segment and thus varying mass percent of the hard segment such as a polyester type thermoplastic elastomer which has polyester /polyether block copolymer having polybutylene terephthalate as a hard segment and polytetramethylene ether glycol having a number average molecular weight of 2000 as a soft segment and having a polytetramethylene ether glycol segment content of 65% by weight was used. [0096] a polyester type thermoplastic elastomer which has polyester /polyether block copolymer block copolymer having polybutylene terephthalate as a hard segment and polytetramethylene ether glycol having a number average molecular weight of 1000 as a soft segment and having a polytetramethylene ether glycol segment content of 25% by weight was used.[0098]a polyester type thermoplastic elastomer which has polyester /polyether block copolymer block copolymer having polybutylene terephthalate as a hard segment and polytetramethylene ether glycol having a number average molecular weight of 2000 as a soft segment and having a polytetramethylene ether glycol segment content of 72% by weight was used. and the soft segment B of polyether or aliphatic polyester includes one or more materials selected from the group consisting of aliphatic polyester, polyethylene oxide, polypropylene oxide, polytetrahydrofuran ether, and polyphenylene ether ,[0026] The saturated polyester type thermoplastic elastomers are generally prepared by polycondensation of oligomers obtained through esterification or ester exchange using (i) an aliphatic and/or alicyclic diol having 2 to 12 carbon atoms, (ii) an aromatic dicarboxylic acid and/or alicyclic dicarboxylic acid or an alkyl ester thereof, and (iii) a ; the hard segment A of polyester comprises a polymer of dibasic acid and dihydric alcohol 0076] The polyester resins include thermoplastic polyesters which are generally produced by condensation between a dicarboxylic acid or a derivative thereof (such as a lower alkyl ester, an acid halide or an anhydride) and a glycol. (that is “dihydric alcohol” wherein the dibasic acid is selected from the group consisting of terephthalic acid, isophthalic acid, naphthalenedicarboxylic acid and biphenyldicarboxylic acid, and the dihydric alcohol is selected from the group consisting of ethylene glycol, propylene glycol, butylene glycol, pentanediol, and hexylene glycol, Iijima on [0027] teaches the aliphatic and/or alicyclic diol having 2 to 12 carbon atoms include those usually used as a starting material of polyesters, particularly of polyester type thermoplastic elastomers Examples are ethylene glycol, propylene glycol, trimethylene glycol, 1,4-butanediol, 1,4-cyclohexanediol, and 1,4-cyclohexanedimethanol. Further, Iijima teaches [0070] Semi-aromatic polyamides, such as polyamide 6/6, T (T: terephthalic acid component), polyamide 6, T/6, I (I: isophthalic acid component),[0076] The polyester resins include thermoplastic polyesters which are generally produced by condensation between a dicarboxylic acid  or a derivative thereof (such as a lower alkyl ester, an acid halide or an anhydride) and a glycol.[0077] The dicarboxylic acid used to produce the polyesters include the following aromatic and aliphatic dicarboxylic acid oxalic acid malonic acid succinic acid glutaric acid adipic acid suberic acid azelaic acid sebacic acid terephthalic acid isophthalic acid. 
 
As to Claim 5, Wang Ting in view of Iijma in further view of Takahashi teaches the limitations of Claim 4, and, wherein the hard segment A of polyester has a mass percentage of 10-95%, Regarding the following: wherein mass percentage of the polyester hard segment A is 10-95%, Wang Ting teaches the composite structure of the individual composite layer can be specifically designed to according to the acoustic performance of the product. See at least page 6, [0009]. Wang Ting does not explicitly teach the composition includes mass percentage of the polyester hard segment A is 10-95%. However, Iijima in related field (Thermoplastic polyester elastomers (TPEE) teaches various compositions of TPEE materials to achieve desired hear fusion bond properties in high temperature atmosphere [0006]. Iijima on [0094], [0096], [0098] and [00100] teaches varying mass percent of the soft segment and thus varying mass percent of the hard segment such as a polyester type thermoplastic elastomer which has polyester /polyether block copolymer having polybutylene terephthalate as a hard segment and polytetramethylene ether glycol having a number average molecular weight of 2000 as a soft segment and having a polytetramethylene ether glycol segment content of 65% by weight was used. [0096] a polyester type thermoplastic elastomer which has polyester /polyether block copolymer block copolymer having polybutylene terephthalate as a hard segment and polytetramethylene ether glycol having a number average molecular weight of 1000 as a soft segment and having a polytetramethylene ether glycol segment content of 25% by weight was used.[0098]a polyester type thermoplastic elastomer which has polyester /polyether block copolymer block copolymer having polybutylene terephthalate as a hard segment and polytetramethylene ether glycol having a number average molecular weight of 2000 as the soft segment B of polyether or aliphatic polyester comprises a material having a relative molecular mass of 600-6000, [0025] teaches Polyalkylene ether glycols having a number average molecular weight of 400 to 6,000 are usually used in the invention. Those having a number average molecular weight of 600 to 4,000 are preferred.
 
As to Claim 6,  Wang Ting in view of Iijma in further view of Takahashi teaches the limitations of Claim 5, and wherein the hard segment A of polyester comprises a material that can be crystallized, Iijima teaches aromatic polyester [0021] where aromatic polyesters are highly crystalline https://polymerdatabase.com/polymer%20classes/Polyester%20type.html and an average polymerization degree of the polyester hard segment A material is ≥2, [0026] The saturated polyester type thermoplastic elastomers are generally prepared by polycondensation of oligomers obtained through esterification or ester exchange using (i) an aliphatic and/or alicyclic diol having 2 to 12 carbon atoms, [0026]) and has a melting temperature greater than or equal to 150.degree. C, Iijima on [0094]-[0098] and [100] teaches the temperature of 185, 210,160,197 degrees. C. 

As to Claim 7, Wang Ting in view of Iijma in further view of Takahashi teaches the limitations of Claim 1, and wherein the adhesive layer and the thermoplastic polyester elastomer film layer have an adhesive force therebetween greater than 100 g/25 mm (180.degree. peeling), Takahashi teaches on [0140] and Table 1 shows molding temperature higher than 180 degrees such as 190 degrees, C.
As to Claim 10,  Wang Ting in view of Iijma teaches the limitations of Claim 1, and wherein the speaker diaphragm comprises a three-layer structure including one intermediate layer, and the two surface layers comprise the thermoplastic polyester elastomer film layers, When the composite structure of the folded portion of the speaker diaphragm of the present invention has a three-layer structure, the three-layer structure comprises a layer of thermoplastic polyester elastomer TPEE material 2, a layer of glue 3 and a layer of plastic substrate 1; Wherein, the plastic substrate layer 1 comprises polyetheretherketone PEEK, polyarylate PAR, polyetherimide PEI, polyimide PI, polyphenylene sulfide PPS, polyethylene naphthalate PEN, poly pair One or more of ethylene phthalate PET, the adhesive layer 3 is an acrylic rubber or a silica gel. See at least Wang Ting on page 5, [0001].
 
As to Claim 11,  Wang Ting in view of Iijma teaches the limitations of Claim 1, and wherein the speaker diaphragm comprises two intermediate layers, the two surface layers comprise the thermoplastic polyester elastomer film layers, and the two intermediate layers comprise adhesive layers made from different materials, Wang Ting on page 5, [0007] teaches Alternatively, the five-layer structure comprises a layer of thermoplastic polyester elastomer TPEE material 2, two layers of glue 3 and two layers of plastic substrate 1; or the five-layer structure comprises a layer of thermoplastic polyester elastomer TPEE material 2. Further, the adhesive layer 3 is acrylic rubber or silica gel.  
 
As to Claim 12,  Wang Ting in view of Iijma teaches the limitations of Claim 1, and wherein the speaker diaphragm comprises three intermediate layers, wherein a first and a second of the intermediate layers comprise adhesive layers and a third of the intermediate layers comprises the thermoplastic polyester elastomer film layer, and wherein the thermoplastic polyester elastomer film layer is located between the two adhesive layers, When the composite structure of the folded portion of the speaker diaphragm of the present invention has a three-layer structure, the three-layer structure comprises a layer of thermoplastic polyester elastomer TPEE material 2, a layer of glue 3 and a layer of plastic substrate 1; Wherein, the plastic substrate layer 1 comprises polyetheretherketone PEEK, polyarylate PAR, polyetherimide PEI, polyimide PI, polyphenylene sulfide PPS, polyethylene naphthalate PEN, poly pair One or more of ethylene phthalate PET, the adhesive layer 3 is an acrylic rubber or a silica gel. See at least Wang Ting on page 5, [0001].
 
As to Claim 13,  Wang Ting in view of Iijma teaches the limitations of Claim 1, and wherein the two surface layers have the same thickness, When the composite structure of the folded portion of the speaker diaphragm of the present invention has a three-layer structure, the three-layer structure comprises a layer of thermoplastic polyester elastomer TPEE material 2, a layer of glue 3 and a layer of plastic substrate 1; Wherein, the plastic substrate layer 1 comprises polyetheretherketone PEEK, polyarylate PAR, polyetherimide PEI, polyimide PI, polyphenylene sulfide PPS, polyethylene naphthalate PEN, poly pair One or more of ethylene phthalate PET, the adhesive layer 3 is an acrylic rubber or a silica gel. See at least Wang Ting on page 5, [0001]. Wang Ting does not explicitly teach, “...the two surface layers have the same thickness.” However, changing the thickness to a desired thickness modifies the acoustic performance as taught by Wang Ting on page 6, [0009]. Therefore, it would have been obvious to one of ordinary skill in the art to modify the thickness of the each composite layer according to the acoustic performance of the product. See at least Wang Ting on page 6, [0009]. 

As to Claim 14, Wang Ting in view of Iijma teaches the limitations of Claim 1, and wherein the speaker diaphragm comprises three intermediate layers, wherein the three intermediate layers comprise the adhesive layers. Wang Ting teaches on [0001] on page 6 of translation, yet another structural form is shown in Figure 6d. The five-layer structure is a thermoplastic polyester elastomer TPEE material layer 2, a glue layer 3, a glue substrate layer 4, another glue layer 3, and a plastic base from bottom to top. Material layer 1.
 
  
2.	Claim 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wang Ting et al.  (CN105188000A), hereinafter “Wang Ting” in view of Iijima (US 20030059606) and in view of Takahashi (US20110026757) and further in further view of Endoh ( US 4859523).

As to Claim 8, Wang Ting in view of Iijma in further view of Takahashi teaches the limitations of Claim 1, and, wherein the adhesive layer has a loss factor greater than or equal to 0.1. However, it is well known in the art to determine the vibration damping property of a material is represented by a loss factor. The higher the loss factor the higher is the damping. Endo in related field (adhesives used for vibration damping) teaches on Tables 5, and the resins (I) to (VIII) of the present invention have maximum loss factors of 0.1 higher than those of the resins .alpha., .beta. and .gamma. of the comparative examples and, therefore, vibration damping properties thereof are also extremely superior. See at least col. 9 lines 25-35. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to select an adhesive based on its vibration damping property represented by its loss factor to achieve desired acoustic response of the speaker. 
As to Claim 9, Wang Ting in view of Iijma in further view of Takahashi teaches the limitations of Claim 1, and wherein the thermoplastic polyester elastomer film layer has a loss factor greater than or equal to 0.015. However, it is well known in the art to determine the vibration damping property of a material is represented by a loss factor. The higher the loss factor the higher is the damping. Endo in related field (adhesives used for vibration damping) teaches on Tables 5, and the resins (I) to (VIII) of the present invention have maximum loss factors of 0.1 higher than those of the resins .alpha., .beta. and .gamma. of the comparative examples and, therefore, vibration damping properties thereof are also extremely superior. See at least col. 9 lines 25-35. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to select well-known adhesive material based on its vibration damping property represented by its loss factor to achieve desired acoustic response of the speaker. 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227. The examiner can normally be reached 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/SUNITA JOSHI/Primary Examiner, Art Unit 2651